DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oketani  [US 2018/0262295] in view of Ahn [US 2012/0320859].
As claim 1, Oketani discloses a user terminal comprising: a transmitter that transmits uplink control information (UCI) using an uplink control channel [Fig 9-11 discloses control data is transmitted via uplink control channel].  However, Oketani fails to disclose what Ahn discloses a user terminal comprising: a transmitter that transmits uplink control information (UCI) using an uplink control channel [Fig 15 discloses UE for 
    PNG
    media_image1.png
    825
    1191
    media_image1.png
    Greyscale

wherein at least one of a number of symbols and a position of a demodulation reference signal for the uplink control channel is fixed irrespective of the spreading factor [Fig 13 discloses each slot has fixed 7 symbols  and RS position is at 3-5, using SF =3 when SRS transmitted in slot 2 and SF = 4 when no SRS at slot 1 wherein reference signals “RS” is Demoduation reference signals DMRS, Par. 0107]. 

As claim 2, Oketani discloses a receiver that receives information indicative of the spreading factor via higher layer signaling [Figs 7-8, Ref 701 and Ref 801 discloses RRC includes spreading factor such as format 3, 4]. 
As claim 3, Oketani discloses the spreading factor is 1 or 2 [Fig 19, format 4 includes SF1 or SF2 or SF4]. 
As claim 4, Oketani discloses the spreading factor is 1 or 2 [Fig 19, format 4 includes SF1 or SF2 or SF4]. 
As claim 8, Oketani/Ahn discloses the processor maps the UCI over a resource block allocated to the uplink control channel, per symbol, in order from a first symbol allocated to the uplink control channel [Figs 9-11 of Oketani disclose UCI mapped into a first symbol and Ahn discloses Fig 15, S1540 mapping UCI to the resource for per symbol in order to allow ACK in the first symbol of control channel, Fig 12 and 13, ACK in the first symbol of slot 1 and 2]. 
As claim 9, Oketani/Ahn discloses the processor maps the UCI over a resource block allocated to the uplink control channel, per symbol, in order from a first symbol allocated to the uplink control channel [Figs 9-11 of Oketani disclose UCI mapped into a first symbol and Ahn discloses Fig 15, Ref S1540 mapping UCI to the resource for per 
As claim 10, Oketani/Ahn discloses the processor maps the UCI over a resource block allocated to the uplink control channel, per symbol, in order from a first symbol allocated to the uplink control channel [Figs 9-11 of Oketani disclose UCI mapped into a first symbol and Ahn discloses Fig 15, Ref S1540 mapping UCI to the resource for per symbol in order to allow ACK in the first symbol of control channel, Fig 12 and 13, ACK in the first symbol of slot 1 and 2]. 
As claim 11, this claim is rejected with similar rationale as claim 1.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oketani and Ahn as applied to claim 1 above, and further in view of Pan [US 2010/0271970].
As claim 5, Oketani and Ahn fail to disclose what Pan discloses the processor determines a number of bits to transmit on the uplink control channel, based on at least one of the spreading factor, a number of symbols excluding the symbols for the 
demodulation reference signal in a slot, a modulation scheme and a number of 
resource blocks used for the uplink control channel controlled based on information indicative of the spreading factor [Par. 0099 discloses SF = 2 sending more bits than SF = 4]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining a number of bits for conveying with uplink control channel based on spreading factor 
As claim 6, this claim is rejected with similar rationale as claim 5.
As claim 7, this claim is rejected with similar rationale as claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nayeb Nazar [US 2011/0243066] discloses for transmitting UCI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414